Affirmed and Memorandum Opinion filed November 29, 2007







Affirmed
and Memorandum Opinion filed November 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00439-CR
NO. 14-07-00440-CR
____________
 
MARCUS DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 338th District
Court
Harris County, Texas
Trial Court Cause Nos.
1081472 & 1082529
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of being a felon in possession of a firearm
and assault of a family member.  On May 21, 2007, the trial court sentenced
appellant to confinement for thirty-five years in the Institutional Division of
the Texas Department of Criminal Justice in each case, with the sentences to be
served concurrently.  Appellant filed a notice of appeal in each case.




Appellant=s appointed counsel filed a brief in
each case in which he concludes the appeals are wholly frivolous and without
merit.  The briefs meet the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
records and demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
Copies
of counsel=s briefs were delivered to appellant.  Appellant was advised of the right
to examine the appellate records and file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date,
more than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the records and counsel=s briefs and agree the appeals are
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the records.  A discussion of the briefs would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 29, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).